DETAILED ACTION
This office action is in response to applicant's communication filed on 01/21/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant's remarks and amendments, in response to the last Office Action, have been considered with the results that follow: 
Claims 1, 8, 15, 23, 25 and 27 are amended.
Claims 3, 7, 10, 14, 17 and 19-20 were previously canceled.
Claim 27 is newly added. 
Claims 1-2, 4-6, 8-9, 11-13, 15-16, 18, and 21-27 are now pending in this application.
The previously raised objections to the Drawings are withdrawn in view of Applicant's amendments to FIG. 5.

Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered but they are moot, because the arguments do not apply to the new combination of references being used in the current rejection.
 
Claim Objection / Construction.


In claim 27, “third location information” and “fourth location information” is not referring to any particular entity in the claim, and thus can be broadly referred to any other location not associated with entities. The applicant should further amend the claim to recite “third location information of the first entity” and “fourth location information of the first entity”, as intended by the specification.

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if the claim is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note: the applicant should further amend the claim as indicated in the claim construction above to avoid broad interpretations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 8-9, 11-13, 15-16, 18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (US 2017/0094490 A1) in view of Thomson (US 2016/0070758 A1), Pal (US 2017/0357903 A1), Chronix (“Chronix: Long term Layson (US 2014/0361899A1).

Regarding claim 1,
Ryan teaches A system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the system to perform: (para [0030]: “FIG. 2 illustrates a block diagram of a network device 200 that may be represent UE 108, network controller devices 110, 112 and 114, an emergency mediation server 120, etc....”)
storing first data of a first data type in a first database that is structured for the first data type, ...; (para [0034]: “The emergency system 130 may maintain a subscriber register which includes subscriber profiles and details on subscribers' authorized emergency proxy groups and emergency notification groups with various levels of security. The subscriber register may be implemented as a database of emergency mediation server 120”; para [0056]: “Information retained by emergency server 320 includes user data 322...”; Also see paras [0072, 77-78]: “user data 514”; FIGS. 3, 5: “subscriber register, User Data” teaches first data of first data type in a first database; Further, it is known in the art that a database is first structured using a data model or schema, which is designed based on the type/attributes of data that the database is intended for, before storing the data. Thereby, it is understood that database 514 within emergency mediation server needs to have been structured based on attributes of user/subscriber data)
storing second data of a second data type different from the first data type in a second database, the second database structured for the second data type different from the first datatype, the second database including a second data of the second data type, wherein the second data is generated at a higher rate than the first data; (FIGS. 5, 7, paras [0068-71]: “Location data is collected from a user's mobile device at S404. Collecting location data is illustrated by FIG. 5, which shows timestamped location data 512 being transmitted from UE 502 to an emergency server 510. Location data 512 may be transmitted on a periodic basis, such as every second, every several seconds, every minute, every half hour, etc. The location element of the location data may be GPS data collected from a GPS receiver built into UE 502... Location data 512 is stored by the emergency server 510 at S406... ”, “Location Data” teaches second data of second data type in a second database; “transmitted on a periodic basis..” teaches second/location data is generated at a higher rate than first/user data which corresponds to personal information/contacts of subscribers/users that change less frequently (as disclosed in paras [0034, 56]) and further, it is understood that the database 512 within emergency mediation server needs to have been structured based on attributes of location/time-series data; Also see para [0057]: “system activities stored by the event logs 324 ...include...location data.”)
 receiving a first information request of a .. first entity represented by a first object in the first data, the first information request seeking to determine at least one of a location-based attribute of the first entity, a time-based attribute of the first entity, or a relationship attribute that defines a relationship between the first entity and a second entity represented by a second object in the first data; determining that the first information request involves an access to the second data from the second database, ...; determining a first response to the first information request based on the second data, ..., the processing comprising determining a subset of the second data in order to respond to the first information request based on an accuracy and a type of the second data; (paras[0089-93]: “...Volunteer witnesses may be determined by correlating location data 712 received from volunteer witness UEs 708 with time and location information associated with the missing person... “correlation may include determining which volunteer witness UEs 708 were within geofence 704 at a time or set of times associated with the disappearance of the missing person...” teaches “determining that the first information request involves an access to the second data from the second database” as well as processing first information request (determine volunteer witnesses) based on location of first entity (missing person UE) and relationship (being within geofence at a time) between first, second entities (volunteer witness UEs), and determining a first response (volunteer witness UEs) based on a subset of the second data in second database (“within geofence 704 at a time or set of times” in location+time database); para[0091]: “...determining a set of UEs that are most likely to have relevant information” teaches probabilistic outcome of a first entity, although not explicitly; para[0028]: “...server 120 that interfaces directly with one or more OSS provides a number of advantages ...including the amount, type, timeliness and accuracy of data that is available to... server 120” and para[0033]: “...system 130 may transmit a request for an accurate location (e.g. latitude, longitude) to a geo-location system... geo-location processes may be implemented by the emergency mediation server 120 or may be provided as a service through interfaces to a geolocation system of an operator's OSS” teach accuracy and type of second(location) data; para [0053]: “Location server 312 employs existing and/or enhanced UE location technologies embedded within the wireless network 318...Traditional location servers utilize GPS positioning capabilities of individual UE, and/or position estimates based on cell connectivity and/or measurements made at individual serving and nearby neighbor cells” and paras [0068-72] further teach different types of second(location) data; Ryan teaches determining users that are most likely to have relevant information in para 91, which indirectly teaches probabilistic outcome of a first entity)
receiving a second information request relating to the second data; determining a second response to the second information request based on the first data; and (paras [0085-86]: “An indication of an emergency situation is received by emergency server 710 at S606. The emergency situation may be a missing persons situation... in which the locations of persons affected by the emergency are not known.... When the missing person is using an EEMS_APP with location information enabled, the point 706 may be determined from location data 712 of the victim's UE” teach determining second response (location of victim) based on first data/entity identifier (victim’s UE); Also see paras [0073-76]: “An indication of an emergency situation is received by emergency server 510 at S408... the parent, who is authorized to have access to the child's location data, transmits an indication that the child is missing to the emergency server 510, and receives a response including location data collected from UE belonging to the child”)

Ryan does not explicitly teach ...the first database being associated with a first ontology; ...probabilistic outcome of a first entity...at least one of a location-based attribute of the first entity ...wherein the second database is associated with a second ontology different from and incompatible with the first ontology; ...wherein determining the first response comprises processing, by the second database, the second data with a least one of a smaller memory footprint, a lower data usage, or a lower processing load than with which the first database is capable of processing the second data; converting the first response or the second response into a common format; and providing an interface through which a merged view of the first response and the second response is accessible.

Thomson teaches ...the first database being associated with a first ontology; ...wherein the second database is associated with a second ontology different from and incompatible with the first ontology; (para[0051]: “...Example databases [teaches ‘first database’ and ‘second database’] include user data database 141, user selections database 142, consent form database 143, transaction database 144, legal database 145, remote source access database 146, internal source database 147, and ontology database 148. User data database 141 may include data regarding the systems users, such as user credentials and preferences... Transaction database 144 may store transaction data, including for example, instances of queries, data access, user permissioning modifications, or individual requests... Ontology database 148 may be configured to store ontologies and entity type ontology field mappings for both internal and remote sources. In instances where ontology database 148 stores mappings for remote sources, ontology database 148 may reference data stored in remote source access database 146...” teaches first and second databases being associated with different ontologies)
...converting the first response or the second response into a common format; (FIGS.2A-B, paras[0029-30]: “...In operation 205, the system may aggregate data from disparate data sources. In operation 210, the system may ontologically map the data and store the data in a database ...operation 260, the system specifies an ontology based on the data. In operation 265, the system maps the data to the specified ontology” teaches data from multiple sources being mapped/converted into a common format defined by the specified ontology; para[0032]: “...Ontology module 130 may be configured to provide ontological mapping functionality to allow user retrieval of correct data fields. Ontology module 130 may utilize in part or in full existing and future ontology tools configured to map data...”, Also see FIG.7, para60)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ryan to incorporate the teachings of Thomson and enable Ryan to enable databases to be associated with different ontologies, and convert responses (based on data in different databases) into a common format, as doing so would enable translating data stored in different systems into a commonly-understood format (Thomson, para[0003]).

Pal teaches ... probabilistic outcome of a first entity... at least one of a location-based attribute of the first entity (paras[0013-14]: “FIG. 8, FIG. 9”; paras[0086-102]: “...Assign that location to the author of the tweet/retweet... (block 804) If author A does not occur in the USER_LOCATION file, store these final fractions as the probabilities that A is from the corresponding geographic location in the USER_LOCATION file...”); paras[0104-114]: “...Step 5 (block 905): For each FOLLOWER_TO_SEEDS u...3. Store these final fractions as probabilities...that u is from the corresponding geographic locations in the USER_INFERRED GEO... Step 8 (block 908): For each user...3. Assign each location a rank and compute its relative probability (relative_ probability=probability of that location/the max probability in the array)”); para[0124]: “Using the operations in FIGS. 8 and 9...the server system is able to find the (most probable) geographic location (a city, a state, or a country) of as many Twitter users as possible. In other words, the server system uses the geographic locations of the friends of a user on Twitter to predict the user's most probable geographic location...”; “probable location of user” teaches probabilistic outcome of entity)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ryan to incorporate the teachings of Pal and enable Ryan to process requests/determine probabilistic outcome of an entity, as doing so would enable predicting the likelihood of an entity’s location being the same as his follower/friend’s location (Pal, para[0035]).

Ryan does not explicitly teach ... wherein determining the first response comprises processing, by the second database, the second data with a least one of a smaller memory footprint, a lower data usage, or a lower processing load than with which the first database is capable of processing the second data; Pal teaches databases storing/processing high-scale data (paras[0050-56]: HBASE distributed Titan Graph database 111 runs on top of a Hadoop Distributed File System (HDFS) to store the social network graph...content database 110 is a SOLR type database..”), but does not explicitly teach that the database processes data with a least one of a smaller memory footprint, a lower data usage, or a lower processing load
However, Chronix teaches a second database structured for second data type, and ...wherein determining the first response comprises processing, by the second database, the second data with a least one of a smaller memory footprint, a lower data usage, or a lower processing load than with which the first database is capable of processing the second data; (page 1: “...Chronix outperforms general-purpose time series databases by far. With a small memory footprint, it saves 20%-68% of the storage space...” teaches database structured to store and process second data type (time-series) with smaller memory footprint; also see page 10: “Chronix has a much smaller memory footprint, as well as significantly reduced storage requirements”; Also see pages 2, 4, 6;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ryan to incorporate the teachings of Chronix and enable Ryan to process data (generated at a higher rate) with a database using smaller memory footprint, as doing so would enable reducing storage requirements (Chronix, page 10).

While Ryan teaches receiving a response including location data corresponding to an entity through an application (paras [0075-76]) and a user interface (FIG. 2), it does not explicitly teach ...providing an interface through which a merged view of the first response and the second response is accessible. 
However, Layson teaches ...providing an interface through which a merged view of the first response and the second response is accessible. (paras [0056-57]: “...The Subscriber 6 may use the query request window 320 to query Clearinghouse 1 to determine the current or past location of an offender 5 in relation to the subscriber 6 current location... Responses to user generated queries are displayed in a query response window 330 and/or an overlap map 340 on the user interface 300... Icons 341 representative of subscriber 6 and offender 5 or other systems users will be displayed in the overlap map 340. Additional information about the subscriber 6 or offender 5 will be displayed in call out window 34...”; paras [0062-63]: “...Law enforcement 14, 15 may use the query request window 410 to query Clearinghouse 1 to determine the current or past location of an offender 5 in relation to the subscriber 6 current location or the location of the requesting law enforcement 14, 15 personnel... Responses to user generated queries are displayed in a query response window 420 and/or an overlap map 430 on the user interface 400”; “overlap map showing info about offender/subscriber and their locations... ” teach merged view of first and second responses; also see FIGS. 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ryan to incorporate the teachings of Layson and enable Ryan to provide interface enabling access to a merged view of responses to data requests, as doing so would enable users to Layson, paras [0057, 63]).

Regarding claim 2,
Ryan as modified by Thomson, Pal, Chronix and Layson teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Ryan further teaches The system of claim 1, wherein the first database includes an object database and the second database includes a high-scale time series database (FIGS. 3, 5: “User Data”, para [0034]: “database” and paras [0056, 77-78]: “user data” teach object database; FIGS. 5, 7: “Location Data” and paras [0068, 71]: “Location data is collected from a user's mobile device at S404. Collecting location data is illustrated by FIG. 5, which shows timestamped location data 512 being transmitted from UE 502 to an emergency server 510. Location data 512 may be transmitted on a periodic basis, such as every second, every several seconds, every minute, every half hour, etc. The location element of the location data may be GPS data collected from a GPS receiver built into UE 502... Location data 512 is stored by the emergency server 510” teach high-scale time series data).

Regarding claim 4,
Ryan as modified by Thomson, Pal, Chronix and Layson teaches all the claimed limitations as set forth in the rejection of claim 2 above.
Ryan further teaches The system of claim 2, wherein the object database includes objects representing entities and links between the objects that represent connections between the entities (para [0042]: “Subscribers may be members of multiple emergency notification groups or emergency proxy groups created by other subscribers... Group information may be stored in a database of an emergency mediation server 120” teaches database including objects representing subscribers and connections between the subscribers (such as, being members of a an emergency notification/proxy group); Also see para [0034]).

Regarding claim 5,
Ryan as modified by Thomson, Pal, Chronix and Layson teaches all the claimed limitations as set forth in the rejection of claim 4 above.
Ryan further teaches The system of claim 4, wherein the connections between the entities include at least one of: a user-defined connection and a suggested connection (paras [0041-42]: “...The emergency services may include, for example, the ability for the user to configure one or more emergency notification groups, configure one or more emergency proxy groups, and accept or reject invitations to join other users' emergency notification groups or emergency proxy groups... Subscribers may be members of multiple emergency notification groups or emergency proxy groups created by other subscribers...” teaches user-defined connections between entities).

Regarding claim 6,
Ryan as modified by Thomson, Pal, Chronix and Layson teaches all the claimed limitations as set forth in the rejection of claim 2 above.
Ryan does not explicitly teach The system of claim 2, wherein the high-scale time series database is used for data transformation and data enrichment
However, Layson teaches The system of claim 2, wherein the high-scale time series database is used for data transformation and data enrichment (para [0042]: “An application on the subscriber's 6 mobile or wireless device can allow the subscriber 6 to provide additional information, such as narrative information, about the subscriber's 6 current geospatial at a given date and time... By receiving such information from subscribers 6, supervising agencies 10 can dynamically update off limit areas or exclusion zones for pedophiles in either the criminal justice supervising agency 3 or contracted company 4 systems and/or clearinghouse 1” teaches time series data being used for data transformation/ enrichment (updating off-limit areas or exclusion zones), para [0074]: “...Included with the trend notification, Clearinghouse 1 analyzes and designates an offender 5 threat assessment level... As trending information is collected and geospatial location information, including date and time, are compared between the offender 5 and the subscriber 6, Clearinghouse 1 will update the threat assessment level...” teaches time series data being used for data transformation/ enrichment (updating threat assessment level of an offender).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ryan to incorporate the teachings of Layson and enable Ryan to use time-series database for data transformation and enrichment, as doing so would enable inferring if repeated or Layson, paras [0074]).

Regarding claim 8,
Claim 8 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Regarding claim 9,
Claim 9 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

Regarding claim 11,
Claim 11 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

Regarding claim 12,
Claim 12 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

Regarding claim 13,
Claim 13 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.


Claim 15 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Regarding claim 16,
Claim 16 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

Regarding claim 18,
Claim 18 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

Regarding claim 21,
Ryan as modified by Thomson, Pal, Chronix and Layson teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Layson further teaches The system of claim 1, wherein the instructions, when executed by the one or more processors, further cause the system to perform: providing the merged view of the first response and the second response by merging at least a portion of the first data and at least a portion of the second data to generate merged data having a same data format in order to facilitate one or more operations on the merged data, wherein the one or more operations comprise at least one of a meeting detection operation for determining if the first entity met with another entity or a location detection operation to determine if the first entity was at a particular location at a particular time (paras [0080-82]: “...In step 420, clearinghouse 1 through the use of business logic services 230 converts the offender 60, 61 information into a homogenized format. The first offender 60 GPS information is formatted from degrees-minutes-seconds to degrees-decimal minutes via the geospatial information server 28. The second offender 61 date information is formatted from middle to big endian form... Homogenous information conversion within clearinghouse 1 may occur on single or multiple portions of the received information including but not limited to: geospatial, time and date, demographic, criminal records, and sentence guidelines... Trends may also be analyzed relating proximity of offenders 60, 61 to a real time or historic location where criminal activity has occurred. Analysis may be textual or graphical where overlay images of the offender 60 and offender 61 locations or a location where criminal activity has occurred are compared with a predefined distance or time based parameter” teach generating merged data having same data format and enabling merged view (overlay map) of response (locations/ info of offenders/subscriber) that facilitates location detection operation; also see FIGS. 3-4, paras [0056-57]: “...Responses to user generated queries are displayed in a query response window 330 and/or an overlap map 340 on the user interface 300... Icons 341 representative of subscriber 6 and offender 5 or other systems users will be displayed in the overlap map 340. Additional information about the subscriber 6 or offender 5 will be displayed in call out window 34...”, paras [0062-63]: “...Responses to user generated queries are displayed in a query response window 420 and/or an overlap map 430 on the user interface 400”).

Regarding claim 22,
Ryan as modified by Thomson, Pal, Chronix and Layson teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Ryan and Layson further teach The system of claim 1, wherein the second data comprises multiple different types of geo-temporal data, and (in Ryan, para [0053]: “Location server 312 employs existing and/or enhanced UE location technologies embedded within the wireless network 318. Location server 312 may utilize a variety of processes to estimate the current location of individual system users when requested to do so via external data interfaces. Traditional location servers utilize GPS positioning capabilities of individual UE, and/or position estimates based on cell connectivity and/or measurements made at individual serving and nearby neighbor cells” teaches different types of geo-temporal data being estimated for users/UE; paras [0068-71] further teaches how/what location data is collected and stored)
	wherein providing the interface comprises providing the merged view of the multiple different types of geo-temporal data using a same type of user interface tool. (in Layson, para [0063]: “Law enforcement 14, 15 may input subscriber 6 location as a city with a state, a Zip code, or as GPS coordinates... Icons 431 representative of subscriber 6, offender 5, law enforcement 14, 15 or vehicles 16, or other systems users will be displayed in the overlap map 430” and
para [0080]: “...In step 420, clearinghouse 1 through the use of business logic services 230 converts the offender 60, 61 information into a homogenized format. The first offender 60 GPS information is formatted from degrees-minutes-seconds to degrees-decimal minutes via the geospatial information server 28. The second offender 61 date information is formatted from middle to big endian form...” teach a user interface tool (overlay map) providing merged view of different types of geo-temporal data (city/state/zipcode, GPS coordinates etc.); also see para [0078]) 

Claims 23-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Thomson, Pal, Chronix, Layson and Martin (US 2018/0053401 A1)

Regarding claim 23,
Ryan as modified by Thomson, Pal, Chronix and Layson teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Ryan further teaches The system of claim 1, wherein the second data comprises location data generated by a location sensor associated with the first entity, ... (para [0068]: “...location element of the location data may be GPS data collected from a GPS receiver built into UE 502” teaches location data generated by sensor (GPS receiver) in UE associated with first entity)
However, Ryan does not explicitly teach ...the location data comprising a heading, velocity, and acceleration of the first entity.
Martin teaches ...the location data comprising a heading, velocity, and acceleration of the first entity. (para[0144]: “...In some embodiments, subject data includes historical or current locational information (e.g., GPS information or location within a building, etc.). In some embodiments, subject data may include subject's travel information including speed and direction of travel. In some embodiments, subject data comprises subject location such as, for example, GPS coordinates, altitude, direction of travel, speed of travel...”; Further, it is known in the art that acceleration of an entity can be calculated using the entity’s direction [‘heading’] and speed of travel [‘velocity’])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ryan to incorporate the teachings of Martin and enable Ryan to incorporate location data comprising a heading, velocity, and acceleration of entities, as doing so would enable the system to utilize location/movement information of entities and generate emergency predictions (Martin, paras [0006-10]).

Regarding claim 24,
Ryan as modified by Thomson, Pal, Chronix and Layson teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Ryan and Pal further teaches The system of claim 1, wherein the first database further comprises one or more links from the first object to other objects; and the instructions further cause the system to perform: ...machine learning...to infer additional links among the other objects based on the one or more links; ... (Ryan, para[0034] and para[0042]:“ Subscribers may be members of multiple emergency notification groups or emergency proxy groups created by other subscribers...Group information may be stored in a database of an emergency mediation server 120” teaches links between objects/subscribers in database; Pal, para[0019]: “Location(s) of Interest are the locations of friends that a user follows (e.g. can be obtained from a Friends-Follower relationship graph)...”; para[0029]: “...weighted edges or connections, are used to develop a network graph and several different types of edges or connections are considered between different user nodes ( e.g. user accounts) in a social data network...”, para[0035]: “...Using the textual similarity, spatial proximity, and engagement scores, the system predicts the likelihood of Ann's location being either Rick or Ray's location” and paras[0067-72]: “At block 506, the server system accesses the memory device storing the database 111 to obtain friends or followers ...common to both the given seed user and the given subject user...At block 507, the server system partitions the friends or followers, or both, into buckets based on location [teaches ‘links between objects’ and ‘additional links among other objects’]... At block 508, for each location bucket, the server system determines a geo-spatial similarity score for the given subject user... instead of a geospatial similarity score, the server system can use the information obtained from the location buckets to perform a K-Nearest Neighbor computation to directly identify the location of the subject user. In other words, the location of the subject user is classified based on its proximity to the K-nearest user accounts on a social graph, and the locations of those K-nearest user accounts...” teaches using machine learning algorithm (“K-Nearest Neighbor computation”) to infer additional links among other objects (“K-nearest user account”))

However, Ryan and Pal do not explicitly teach ...training a machine learning model to infer additional links... and receiving feedback regarding the inferred additional links to refine the machine learning model.
Martin teaches ...training a machine learning model to infer additional links... and receiving feedback regarding the inferred additional links to refine the machine learning model. (para[0088]: “A risk prediction is calculated using a prediction model generated by an algorithm...statistical tools/ methods to compare historical data for emergencies with historical data on environmental conditions and events in order to generate a prediction model that correlates the relationship between environmental conditions and/or events with the number of emergencies. The algorithm may also comprise machine learning methods in generating the prediction model. In some embodiments, a prediction model is a formula comprising parameters that determine the likelihood of a defined emergency” teaches machine learning model to infer links between events, environmental conditions and number of emergencies; para[0011]: “...prediction accuracy is determined by comparing at least one historical spatiotemporal emergency prediction to an actual number of emergency communications. In some embodiments, the at least one prediction model is re-created or re-trained...”, para[0113]: “...machine learning algorithm uses a reinforcement learning approach. In reinforcement learning, the algorithm learns a policy of how to act given an observation of the world. Every action has some impact in the environment, and the environment provides feedback that guides the learning algorithm” and para[0217]:“...prediction model is re-trained if the accuracy threshold is not met” teaches learning/refining models based on feedback, such as accuracy, comparison between predictions and actual data/current observation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ryan to incorporate the Martin and enable Ryan to train a machine learning model to infer links between objects and refine inferences based on feedback, as doing so would enable the system to guide the learning algorithm/model based on actual data/current observation of the world (Martin, paras [0113]).

Regarding claim 26,
Ryan as modified by Thomson, Pal, Chronix and Layson teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Ryan and Pal further teach The system of claim 1, wherein the instructions further cause the system to perform:
predicting links between objects in the first database based on the second data in the second database; ... (Ryan, paras[0089-93]: “...Volunteer witnesses may be determined by correlating location data 712 received from volunteer witness UEs 708 with time and location information associated with the missing person...correlation may include determining which volunteer witness UEs 708 were within geofence 704 at a time or set of times associated with the disappearance of the missing person...” teach predicting links between objects in user data (missing person & volunteer witness UEs), such as both objects were at the same location, based on second data in location data (“within geofence 704 at a time...” in location+time database; Also see Pal, para[0080])

However, Ryan and Pal do not explicitly teach ...receiving feedback regarding the predicted links to refine future predictions of links.
Martin teaches receiving feedback regarding the predicted links to refine future predictions of links. (para[0011]: “...prediction accuracy is determined by comparing at least one historical spatiotemporal emergency prediction to an actual number of emergency communications. In some embodiments, the at least one prediction model is re-created or re-trained...”, para[0113]: “...machine learning algorithm uses a reinforcement learning approach. In reinforcement learning, the algorithm learns a policy of how to act given an observation of the world. Every action has some impact in the environment, and the environment provides feedback that guides the learning algorithm” and para[0217]:“...prediction model is re-trained if the accuracy threshold is not met” teaches learning/refining models based on feedback, such as accuracy, comparison between predictions and actual data/current observation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ryan to incorporate the teachings of Martin and enable Ryan to refine future predictions based on feedback, as doing so would enable the system to guide the learning algorithm/model based on actual data/current observation of the world (Martin, paras [0113]).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Thomson, Pal, Chronix, Layson and Karasuyama (“Multiple Incremental Decremental Learning of Support Vector Machines”, 2010)

Regarding claim 25,
Ryan as modified by Thomson, Pal, Chronix and Layson teaches all the claimed limitations as set forth in the rejection of claim 1 above. 
Ryan does not explicitly teach The system of claim 1, wherein the instructions further cause the system to perform: training a machine learning model to infer links among objects in the first database based on one or more removals in links among a subset of the objects in the first database.
However, Karasuyama teaches ...training a machine learning model to infer links among objects in the first database based on one or more removals in links among a subset of the objects in the first database. (page 1048: “1. Introduction...we develop a multiple incremental decremental algorithm of the SVM. The proposed algorithm can update the trained model more efficiently when multiple data points are added and/or removed simultaneously...”, page 1050: “B. Multiple Incremental Decremental SVM... We remove the elements of R from the sets M, I, and O...”, page 1058: “We applied the proposed algorithm to an online time series problem, in which we update the model when some new observations arrive (adding the new ones and removing the obsolete ones)...” teach machine learning model being trained based on removal of data points; Considering that the scope of the term “link(s)” or its structure is not defined in the claim, a broadest reasonable interpretation is applied in line with paragraph 6 of specification and claim 4 among other, i.e., links between objects are also interpreted to be objects in the database)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ryan to incorporate the teachings of Karasuyama and enable Ryan to train machine learning model based Karasuyama, Abs., page 1058).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Long (“Kinematic interpolation of movement data”, 2015) discloses a method for path interpolation that utilizes object kinematics (velocity, acceleration) to estimate an object’s unknown location between known locations.
Rabinowitz (US 2007/0178501 A1) discloses a system and method to integrate data from disparate sources in different formats into a system with a standardized ontology, so that analysis can be performed on the data.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510. The examiner can normally be reached M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 


/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        


/POLINA G PEACH/Primary Examiner, Art Unit 2165